Case 2:20-cv-04360-PSG-AFM Document 34
                                    35 Filed 01/26/21
                                             01/27/21 Page 1 of 3 Page ID #:174
                                                                          #:177




                                                    1/26/21


                                                 LINK 32
                                                  JS-6




                                         CORRECTED
Case 2:20-cv-04360-PSG-AFM Document 34
                                    35 Filed 01/26/21
                                             01/27/21 Page 2 of 3 Page ID #:175
                                                                          #:178
Case 2:20-cv-04360-PSG-AFM Document 34
                                    35 Filed 01/26/21
                                             01/27/21 Page 3 of 3 Page ID #:176
                                                                          #:179




           1/26/21
